      Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 1 of 32
                                                        , L 'FllOO    _             LODGED
                                                             PiEC8VED _             COPY


.1                                                               APR 3 0 2019
                                                            Cl.miK lJ e fJ l5TR~CT COURT
 2                                                               Cl· Tfll ~ 11lZO NA .
                                                        lilY.,,,.,....,.,......,... ..M 01tr wiY
 3
 4
 5
 6                       IN THE UNITED STATES DISTRlCT COURT

 7                            FOR THE DISTRlCT OF ARlZONA

 8
     United States of America,                       CR-19-00089-PHX-JJT
 9
                          Plaintiff,         SUPERSEDING INDICTMENT
10
             vs.                            VIO:   18 U.S.C. § 371
11                                                 (Conspiracy)
                                                   Count 1 ·
12   1. Jose Rodrigo Felix-Quiroz,
        (Counts 1-63)                              18 U.S.C. § 924(a)(l)(A)
13                                                 (False Statement During Purchase of
     2. Sergio Felix E6)arza, Jr.,                 a Firearm)
14      (Counts 1-30, 1-63)                        Counts 2-59

15   3. Rafael Palomares, Jr.,                     18 U.S.C. § 922(g)(5)(B)
        (Counts 1, 31, 48-59, 63)                  (Possession of Ammunition by
16                                                 Nonimmigrant Alien)
     4. Rodrigo Samayoa-Villareal,                 Count 60
17      (Counts 1, 32-44, 63)
                                                   22 C.F.R. § 127.l(a)(l) and 22
18   5. Alejandro Jimenez Gastelum,                U.S.C. § 2778(c)
        (Counts 1, 45-47)                          (Export of Defense Articles without
19                                                 a License)
     6. Daniel Lan!staff Mirazo,                   Counts 6 f-62
20      (Counts 1, 8-54, 63)
                                                   22 C.F.R. § 127.l(a)(4) and 22
21   7. Moises Guadah6.e Garcia, Jr.,              U.S.C. § 2778(c)
        (Counts l, 55-5 , 63)                      (Conspiracy to Export Defense
22                                                 Articles without a License)
     8. Jesus Sanchez Vega,                        Count 63
23      (Counts 1, 57, 63)
                                                   18 U.S.C. §§ 924(d) and 981,
24   9. Maila Margarita Lerma,                     21 U.S.C. § 853, and
        (Counts 1, 58,.59, 63)                     28 U.S.C. § 2461(c) .
25                                                 (Forfeiture Allegation)

26                        Defendants.

27
     THE GRAND JURY CHARGES:
28
       Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 2 of 32




 1                                           COUNT 1
 2                                          Conspiracy
 3                                       (18 u.s.c. § 371)
            1.     Beginning at a time unknown, but no later than May 2018, and continuing
 4
     through December 2018, in the District of Arizona and elsewhere, JOSE RODRIGO
 5
     FELIX-QUIROZ, SERGIO FELIX ESPARZA, JR., RAFAEL PALOMARES, JR.,
 6
     RODRIGO       SAMAYOA-VILLAREAL,             ALEJANDRO         JIMENEZ      GASTELUM,
 7
     DANIEL LANGSTAFF MIRAZO, MOISES GUADALUPE GARCIA, JR., JESUS
 8
     SANCHEZ VEGA, and MAILA MARGARITA LERMA, and others known and unknown
 9
     to the Grand Jury, unlawfully, willfully, and knowingly agreed, combined, and conspired
10
     with each other, and others, to commit the following offense against the United States:
11
     False Statement During the Purchase of a Firearm, in violation of 18 U.S.C. § 924(a)(l)(A).
12
                 MANNER AND MEANS OF THE CONSPIRACY AND SCHEME
13
            2.     JOSE RODRIGO FELIX-QUIROZ, a citizen and resident of Mexico,
14
     recruited SERGIO FELIX ESPARZA, JR., RAFAEL PALOMARES, JR., RODRIGO
15
     SAMAYOA-VILLAREAL, and ALEJANDRO JIMENEZ GASTELUM to purchase
16
     firearms for him in Arizona.      At FELIX-QUIROZ's direction and on his behalf,
17
     ESPARZA, PALOMARES, SAMAYO A-VILLAREAL, and JIMENEZ GASTELUM
18
     purchased firearms for FELIX-QUIROZ from federal firearms licensees ("FFLs") in
19
     Arizona. Each time they purchased a firearm on FELIX-QUIROZ's behalf, ESPARZA,
20
     PALOMARES, SAMAYO A-VILLAREAL, and JIMENEZ GASTELUM completed a
21
     Department of Justice, Bureau of Alcohol, Tobacco, Firearms, and Explosives Form 4473,
22
     Firearms Transaction Record ("Form 4473") on which they falsely represented that they
23
     were the actual transferee and buyer of the firearms.      ESPARZA and SAMAYOA-
24
     VILLAREAL also falsely represented on their Forms 44 73 that they resided at addresses
25
     in Yuma, Arizona, when in fact they both resided in Mexico. After purchasing the firearms,
26
     ESPARZA, PALOMARES, SAMAYO A-VILLAREAL, and JIMENEZ GASTELUM
27
     gave the firearms to FELIX-QUIROZ, who then transported them to Mexico for resale.
28
                                                -2-
       Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 3 of 32




 1   FELIX-QUIROZ paid ESPARZA, PALOMARES, SAMAYOA-VILLAREAL, and
 2   JIMENEZ GASTELUM for purchasing the firearms on his behalf.
 3          3.      In addition to purchasing firearms for FELIX-QUIROZ, PALOMARES also
 4   recruited DANIEL LANGSTAFF MIRAZO, MOISES GUADALUPE GARCIA, JR.,
 5   JESUS SANCHEZ VEGA, and MAILA MARGARITA LERMA to purchase firearms for
 6   FELIX-QUIROZ. At FELIX-QUIROZ's or PALOMARES's direction, and on FELIX-
 7   QUIROZ's behalf, MIRAZO, GARCIA, SANCHEZ VEGA, and LERMA purchased
 8   firearms for FELIX-QUIROZ from FFLs in Arizona. Each time they purchased a firearm
 9   at FELIX-QUIROZ's or PALOMARES's direction, MIRAZO, GARCIA, SANCHEZ
10   VEGA, and LERMA completed a Form 4473 on which they falsely represented that they
11   were the actual transferee and buyer of the firearms.        After purchasing the firemms,
12   MIRAZO, GARCIA, SANCHEZ VEGA, and LERMA gave the firearms to FELIX-
13   QUIROZ or to PALOMARES, who gave them to FELIX-QUIROZ. FELIX-QUIROZ
14   then transported the firearms to Mexico for resale. FELIX-QUIROZ or PALOMARES
15   paid MIRAZO, GARCIA, SANCHEZ VEGA, and LERMA for purchasing the firearms on
16   FELIX-QUIROZ's behalf.
17                                         OVERT ACTS
18         4.       In furtherance of the conspiracy, and to achieve the objects of the conspiracy,
19   overt acts were committed including the following:
20               A. On or about May 24, 2018, MIRAZO purchased two Glock pistols from
21                  Sprague's Sports, an FFL in Yuma, Arizona.           To obtain the firearms,
22                  MIRAZO completed a Form 44 73 in which he falsely represented that he
23                  was the actual transferee and buyer of the firearms listed on the form, when
24                  in fact, he purchased the firearms at FELIX-QUIROZ's or PALOMARES's
25                  direction and on FELIX-QUIROZ's behalf.
26               B. On or about June 13, 2018, SAMAYOA-VILLAREAL initiated the purchase
27                  a Glock pistol from Jones & Jones, an FFL in Somerton, Arizona. To obtain
28
                                                  -3-
     Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 4 of 32




 1             the firearm, SAMAYOA-VILLAREAL completed a Form 4473 in which he
 2             falsely represented that he was the actual transferee and buyer of the firearm

 3             listed on the form, when in fact, he was purchasing the firearm on FELIX-
 4             QillROZ's behalf.
 5          C. On or about June 16, 2018, SAMAYOA-VILLAREAL completed the

 6             purchase, initiated June 13, 2018, of a Glock pistol from Jones & Jones, an

 7             FFL in Somerton, Arizona.          To obtain the firearm, SAMAYOA-
 8             VILLAREAL recertified that the informa~ion previously provided on the
 9             Form 4473, including his representation that he was the actual transferee and

10             buyer of the firearm listed on the form, remained true, when in fact, he

11             purchased the firearm on FELIX-QUIROZ's behalf.
12          D. On or about July 10, 2018, ESPARZA purchased a Glock pistol from C-A-L
13             Ranch Stores, an FFL in Yuma, Arizona. To obtain the firearm, ESPARZA
14             completed a Form 44 73 in which he falsely represented that he was the actual

15             transferee and buyer of the firearm listed on the form, when in fact, he
16             purchased the firearm on FELIX-QUIROZ's behalf.

17          E. On or about July 13, 2018, ESPARZA purchased a Glock pistol from Jones
18             & Jones, an FFL in Somerton, Arizona. To obtain the firearm, ESPARZA
19             completed a Form 44 73 in which he falsely represented that he was the actual
20             transferee and buyer of the firearm listed on the form, when in fact, he

21             purchased the firearm on FELIX-QillROZ's behalf.
22          F. On or about July 17, 2018, ESPARZA purchased a Colt pistol from Jones &

23             Jones, an FFL in Somerton, Arizona. To obtain the firearm, ESPARZA

24             completed a Form 44 73 in which he falsely represented that he was the actual

25             transferee and buyer of the firearm listed. on the form, when in fact, he

26             purchased the fireatm on FELIX-QUIROZ's behalf.
27          G. On or about July 27, 2018, MIRAZO purchased a Century Arms rifle from

28
                                            -4-
      Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 5 of 32




 1              Sprague's Sports, an FFL in Yuma, Arizona.           To obtain the firearm,
 2              MIRAZO completed a Form 44 73 in which he falsely represented that he
 3              was the actual transferee and buyer of the firearm listed on the form, when
 4              in fact, he purchased the firearm at FELIX-QUIROZ's or PALOMARES's
 5              direction and on FELIX-QUIROZ's behalf.
 6           H. On or about July 31, 2018, ESPARZA purchased a Glock pistol from Jones
 7              & Jones, an FFL in Somerton, Arizona. To obtain the firearm, ESPARZA
 8              completed a Form 44 73 in which he falsely represented that he was the actual
 9              transferee and buyer of the firearm listed on the form, when in fact, he
10              purchased the firearm on FELIX-QUIROZ's behalf.
11           I. On or about August 1, 2018, MIRAZO purchased a Glock pistol from Jones
12              & Jones, an FFL in Somerton, Arizona. To obtain the firearm, MIRAZO
13              completed a Form 4473 in which he falsely represented that he was the actual
14              transferee and buyer of the firearm listed on the form, when in fact, he
15              purchased the firearm at FELIX-QUIROZ's or PALOMARES's direction
16              and on FELIX-QUIROZ's behalf.
17           J. On or about August 3, 2018, MIRAZO purchased a Colt rifle from Jones &
18              Jones, an FFL in Somerton, Arizona.       To obtain the firearm, MIRAZO
19              completed a Form 44 73 in which he falsely represented that he was the actual
20              transferee and buyer of the firearm listed on the fonn, when in fact, he
21              purchased the firearm at FELIX-QUIROZ's or PALOMARES's direction
22              and on FELIX-QUIROZ's behalf.
23          K. On or about August 8, 2018, SAMAVOA-VILLAREAL purchased a Glock
24              pistol from C-A-L Ranch Stores, an FFL in Yuma, Arizona. To obtain the
25              firearm, SAMAYOA-VILLAREAL completed a Form 4473 in which he
26              falsely represented that he was the actual transferee and buyer of the firearm

27·             listed on the form, when in fact, he purchased the firearm on FELIX-
28
                                             -5-
     Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 6 of 32




 1             QUIROZ's behalf.
 2        L.   On or about August 9, 2018, ESPARZA purchased a Colt rifle from Jones &
 3             Jones, an FFL in Somerton, Arizona. To obtain the firearm, ESPARZA
 4             completed a Form 44 73 in which he falsely represented that he was the actual
 5             transferee and buyer of the firearm listed on the fonn, when in fact, he
 6             purchased the firearm on FELIX-QUIROZ's behalf.
 7        M.   On or about August 11, 2018, ESPARZA purchased a Colt rifle from Jones
 8             & Jones, an FFL in Somerton, Arizona. To obtain the firearm, ESPARZA
 9             completed a Form 44 73 in which he falsely represented that he was the actual
10             transferee and buyer of the firearm listed on the form, when in fact, he
11             purchased t~e firearm on FELIX-QUIROZ's behalf.
12       N.    On or about August 16, 2018, SAMAYOA-VILLAREAL initiated the
13             purchase of a Glock pistol from Jones & Jones, an FFL in Somerton, Arizona.
14             To obtain the firearm, SAMAYOA-VILLAREAL completed a Form 4473 in
15             which he falsely represented that he was the actual transferee and buyer of
16             the firearm listed on the form, when in fact, he was purchasing the firearm
17             on FELIX-QUIROZ's behalf.
18        0.   On or about August 18, 2018, ESPARZA purchased a Glock pistol from
19             Jones & Jones, an FFL in Somerton, Arizona.         To obtain the firearm,
20             ESPARZA completed a Form 4473 in which he falsely represented that he

21             was the actual transferee and buyer of the firearm listed on the form, when
22             in fact, he purchased the firearm on FELIX-.QUIROZ's behalf.
23        P.   On or about August 21, 2018, SAMAYOA-VILLAREAL initiated the
24             purchase of a Glock pistol from C-A-L Ranch Stores, an FFL in Yuma,
25             Arizona. To obtain the firearm, SAMAYOA-VILLAREAL completed a
26             Form 44 73 in which he falsely represented that he was the actual transferee
27             and buyer of the fireann listed on the form, when in fact, he was purchasing
28
                                            -6-
     Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 7 of 32




 1              the firearm on FELIX-QUIROZ's behalf.
 2        Q.    On or about August 22, 2018, SAMAYOA-VILLAREAL completed the
 3              purchase, initiated August 21, 2018, of a Glock pistol from C-A:.L Ranch
 4              Stores, an FFL in Yuma, Arizona. To obtain the firearm, SAMAYOA-
 5              VILLAREAL recertified that the information previously provided on the

 6              Form 4473, including his representation that he was the actual transferee and

 7              buyer of the firearm listed on the form, remained true, when in fact, he

 8              purchased the firearm on FELIX-QUIROZ's behalf.
 9        R.    On or about August 23, 2018, SAMAYOA-VILLAREAL completed the

10              purchase, initiated August 16, 2018, of a Glock pistol from Jones & Jones,
11              an FFL in Somerton, Arizona.        J;o obtain the firearm, SAMAYOA-
12              VILLAREAL recertified that the information previously provided on the

13              Form 4473, including his representation that he was the actual transferee and
14              buyer of the firearm listed on the form, remained true, when in fact, he was
15              purchased the firearm on FELIX-QUIROZ's behalf.
16        S.    On or about August 24, 2018, ESPARZA purchased a Colt rifle from Jones
17              & Jones, an FFL in Somerton, Arizona. To obtain the firearm, ESPARZA
18              completed a Form 44 73 in which he falsely represented that he was the actual

19              transferee and buyer of the firearm listed on the form, when in fact, he

20              purchased the firearm on FELIX-QUIROZ's behalf.
21         T.   On or about August 27, 2018, ESPARZA purchased a Colt rifle from Jones

22              & Jones, an FFL in Somerton, Arizona. To obtain the firearm, ESPARZA

23              completed a Form 4473 in which he falsely represented that he was the actual

24              transferee and buyer of the firearm listed on the form, when in fact, he

25              purchased the firearm on FELIX-QUIROZ's behalf.
26         U. On or about August 29, 2018, SAMAYOA-VILLAREAL purchased a Colt

27              rifle from Jones & Jones, an FFL in Somerton, Arizona. To obtain the

28
                                             -7-
     Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 8 of 32




 1             firearm, SAMAYOA-VILLAREAL completed a Form 4473 in which he
 2             falsely represented that he was the actual transferee and buyer of the firearm
 3             listed on the form, when in fact, he purchased the firearm on FELIX-
 4             Q UIROZ' s behalf.
 5        V.   On or about August 30, 2018, ESPARZA purchased a Glock pistol from
 6             Jones & Jones, an FFL in Somerton, Arizona.          To obtain the firearm,
 7             ESPARZA completed a Form 4473 in which he falsely represented that he
 8             was the actual transferee and buyer of the firearm listed on the form, when
 9             in fact, he purchased the firearm on FELIX-QUIROZ's behalf.
10        W.   On or about August 31, 2018, MIRAZO purchased an IWI rifle from
11             Sprague's Sports, an FFL in Yuma, Arizona.           To obtain the firearm,
12             MIRAZO completed a Form 44 73 in which he falsely represented that he
13             ·was the actual transferee and buyer of the firearm listed on the form, when
14             in fact, he purchased the firearm at FELIX-QUIROZ's or PALOMARES's
15             direction and on FELIX-QUIROZ's behalf.
16        X.   On or about September 5, 2018, ESPARZA purchased a Glock pistol from
17             C-A-L Ranch Stores, an FFL in Yuma, Arizona. To obtain the firearm,
18             ESPARZA completed a Form 4473 in which he falsely represented that he

19             was the actual transferee and buyer of the firearm listed on the form, when
20             in fact, he purchased the firearm on FELIX-QUIROZ's behalf.
21        Y.   On or about September 8, 2018, SAMAYO A-VILLAREAL purchased a
22             Glock pistol from C-A-L Ranch Stores, an FFL in Yuma, Arizona. To obtain
23             the firearm, SAMAYO A-VILLAREAL completed a Form 44 73 in which he
24             falsely represented that he was the actual transferee and buyer of the firearm
25             listed on the form, when in fact, he purchased the firearm on FELIX-
26             QUIROZ's behalf.
27        Z.   On or about September 11, 2018, ESPARZA purchased a Glock pistol from
28
                                            -8-
     Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 9 of 32




 1             Jones & Jones, an FFL in Somerton, Arizona.          To obtain the firearm,
 2             ESPARZA completed a Form 4473 in which he falsely represented that he
 3             was the actual transferee and buyer of the firearm listed on the form, when
 4             in fact, he purchased the firearm on FELIX-QUIROZ's behalf.
 5        AA. On or about September 12, 2018, SAMAYOA-VILLAREAL purchased a
 6             Glock pistol from Jones & Jones, an FFL in Somerton, Arizona. To obtain
 7             the firearm, SAMAYOA-VILLAREAL completed a Form 4473 in which he
 8             falsely represented that he was the actual transferee and buyer of the firearm
 9             listed on the form, when in fact, he purchased the firearm on FELIX-
10             QUIROZ' s behalf.
11        BB. On or about September 13, 2018, ESPARZA purchased an IWI rifle from
12             Jones & Jones, an FFL in Somerton, Arizona.          To obtain the firearm,
13             ESPARZA completed a Form 4473 in which he falsely represented that he
14             was the actual transferee and buyer of the firearm listed on the form, when
15             in fact, he purchased the firearm on FELIX-QUIROZ's behalf.
16        CC. On or about September 13, 2018, ESPARZA purchased a Glock pistol from
17             C-A-L Ranch Stores, an FFL in Yuma, Arizona. To obtain the firearm,
18             ESPARZA completed a Form 4473 in which he falsely represented that he
19             was the actual transferee and buyer of the firearm listed on the form, when
20             in fact, he purchased the firearm on FELIX-QUIROZ's behalf.
21         DD.On or about September 18, 2018, SAMAYOA-VILLAREAL purchased a
22             Glock pistol from Jones & Jones, an FFL in Somerton, Arizona. To obtain
23             the firearm, SAMAYOA-VILLAREAL completed a Form 4473 in which he
24             falsely represented that he was the actual transferee and buyer of the firearm
25             listed on the form, when in fact, he purchased the fireann on FELIX-
26             QUIROZ' s behalf.
27         EE. On or about September 22, 2018, MIRAZO purchased a Barrett rifle from
28
                                            -9-
     Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 10 of 32




 1              Sprague's Sports, an FFL in Yuma, Arizona.          To obtain the firearm,
 2              MIRAZO completed a Form 4473 in which he falsely represented that he
 3              was the actual transferee and buyer of the firearm listed on the form, when
4               in fact, he purchased the firearm at FELIX-QUIROZ's or PALOMARES's
 5              direction and on FELIX-QUIROZ's behalf.
 6          FF. On or about September 28, 2018, ESPARZA purchased a Colt pistol from

 7              Jones & Jones, an FFL in Somerton, Arizona.         To obtain the firearm,

 8             ESPARZA completed a Form 44 73 in which he falsely represented that he

 9             was the actual transferee and buyer of the firearm listed on the form, when
10              in fact, he purchased the fireann on FELIX-QUIROZ's behalf.
11          GG.On or about October 3, 2018, MIRAZO purchased an Inland rifle from
12              Sprague's Sports, an FFL in Yuma, Arizona.          To obtain the firearm,

13             MIRAZO completed a Form 44 73 in which he falsely represented that he

14             was the actual transferee and buyer of the firearm listed on the form, when

15              in fact, he purchased the firearm at FELIX-QUIROZ's or PALOMARES's

16              direction and on FELIX-QUIROZ's behalf.
17         HH. On or about October 5, 2018, ESPARZA purchased a Springfield pistol from

18              SuperPawn, an FFL in Yuma, Arizona. To obtain the firearm, ESPARZA

19              completed a Form 44 73 in which he falsely represented that he was the actual

20             transferee and buyer of the fireann listed on the form, when in fact, he

21             purcha~ed   the firearm on FELIX-QUIROZ's behalf.
22          II. On or about October 5, 2018, FELIX-QUIROZ accompanied ESPARZA to

23              SuperPawn. After ESPARZA purchased a firearm, FELIX-QUIROZ and
24              ESPARZA left together in FELIX-QUIROZ's vehicle.
25          JJ. On or about October 22, 2018, ESPARZA purchased a Colt pistol from Jones

26              & Jones, an FFL in Somerton, Arizona. To obtain the firearm, ESPARZA

27              completed a Form 44 73 in which he falsely represented that he was the actual

28
                                            - 10 -
     Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 11 of 32




 1             transferee and buyer of the firearm listed on the form, when in fact, he
 2             purchased the firearm on FELIX-QUIROZ's behalf.
 3          KK. On or about October 24, 2018, ESPARZA purchased a Glock pistol from
 4             C-A-L Ranch Stores, an FFL in Yuma, Arizona. To obtain the firearm,
 5             ESPARZA completed a Form 4473 in which he falsely represented that he

 6             was the actual transferee and buyer of the firearm listed on the form, when

 7             in fact, he purchased the firearm on FELIX-QUIROZ's behalf.
 8          LL. On or about October 25, 2018, ESPARZA purchased a Glock pistol from
 9             Jones & Jones, an FFL in Somerton, Arizona.          To obtain the firearm,
10             ESPARZA completed a Form 4473 in which he falsely represented that he

11             was the actual transferee and buyer of the firearm listed on the form, when
12             in fact, he purchased the fireann on FELIX-QUIROZ's behalf.
13         MM.On or about October 25, 2018, SAMAYOA-VILLAREAL purchased a

14             Glock pistol from Jones & Jones, an FFL in Somerton, Arizona. To obtain
15             the firearm, SAMAYOA-VILLAREAL completed a Form 4473 in which he
16             falsely represented that he was the actual transferee and buyer of the firearm
17             listed on the form, when in fact, he purchased the firearm on FELIX-
18             QUIROZ' s behalf.
19         NN. On or about October 30, 2018, ESPARZA purchased a Glock pistol from

20             C-A-L Ranch Stores, an FFL in Yuma, Arizona. To obtain the firearm,
21             ESPARZA completed a Form 4473 in which he falsely represented that he

22             was the actual transferee and buyer of the firearm listed on the form, when

23             in fact, he purchased the firearm on FELIX-QUIROZ's behalf.
24          00.0n or about October 30, 2018, SAMAYOA-VILLAREAL purchased a
25             Glock pistol from C-A-L Ranch Stores, an FFL in Yuma, Arizona. To obtain

26             the firearm, SAMAYOA-VILLAREAL completed a Form 4473 in which he

27             falsely represented that he was the actual transferee and buyer of the firearm

28
                                            - 11 -
     Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 12 of 32




 1             listed on the form, when in fact, he purchased the firearm on FELIX-

 2             Q UIROZ' s behalf.
 3          PP. On or about November 1, 2018, ESPARZA purchased a Colt pistol from

 4             Jones & Jones, an FFL in Somerton, Arizona.            To obtain the firearm,

 5             ESPARZA completed a Form 4473 in which he falsely represented that he

 6             was the actual transferee and buyer of the firearm listed on the form, when

 7             in fact, he purchased the firearm on FELIX-QUIROZrs behalf.

 8          QQ.On or about November 2, 2018, GARCIA purchased a Century Arms pistol

 9             from Jones & Jones, an FFL in Somerton, Arizona. To obtain the firearm,

10             GARCIA completed a Form 44 73 in which he falsely represented that he was

11             the actual transferee and buyer of the firearm listed on the form, when in fact,

12             he purchased the :qrearm at FELIX-QUIROZ's or P ALOMARES's direction

13             and on FELIX-QUIROZ's behalf.
14         RR. On or about November 3, 2018, ESPARZA purchased a Colt rifle from Jones

15             & Jones, an FFL in Somerton, Arizona. To obtain the firearm, ESPARZA

16             completed a Form 44 73 in which he falsely represented that he was the actual

17             transferee and buyer of the firearm listed on the form, when in fact, he

18             purchased the fireann on FELIX-QUIROZ's behalf.

19          SS. On or about November 5, 2018, JIMENEZ GASTELUM purchased a Glock

20             pistol from C-A-L Ranch Stores, an FFL in Yum~, Arizona. To obtain the

21             fireann, JIMENEZ GASTELUM completed a Form 44 73 in which he falsely

22             represented that he was the actual transferee and buyer of the firearm listed

23             on the form, when in fact, he purchased the firearm on FELIX-QUIROZ's

24             behalf.
25          TT. On or about November 7, 2018, SAMAYOA-VILLAREAL purchased a

26             Glock pistol from Jones & Jones, an FFL in Somerton, Arizona. To obtain

27             the firearm, SAMAYO A-VILLAREAL completed a Form 44 73 in which he

28
                                             - 12 -
     Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 13 of 32




 1             falsely represented that he was the actual transferee and buyer of the firearm
 2             listed on the form, when in fact, he purchased the firearm on FELIX-
 3             QUIROZ's behalf.
 4          UU. On or about November 10, 2018, ESPARZA purchased a Sinith & Wesson
 5             pistol from SuperPawn, an FFL in Yuma, Arizona. To obtain the firearm,
 6             ESPARZA completed a Form 4473 in which he falsely represented that he
 7             was the actual transferee and buyer of the firearm listed on the form, when
 8             in fact, he purchased the firearm on FELIX-QUIROZ's behalf.
 9          VV.On or about November 10, 2018, FELIX-QUIROZ accompanied ESPARZA
10             to SuperPawn. After ESPARZA purchased a firearm, FELIX-QUIROZ and
11             ESPARZA left together in FELIX-QUIROZ's vehicle.
12        WW. On or about November 10, 2018, ESPARZA purchased a Colt rifle from
13             Jones & Jones, an FFL in Somerton, Arizona.          To obtain the firearm,
14             ESPARZA completed a Form 4473 in which he falsely represented that he
15             was the actual transferee and buyer of the firearm listed on the fonn, when
16             in fact, he purchased the firearm on FELIX-QUIROZ's behalf.
17        XX. On or about November 10, 2018, PALOMARES, GARCIA, SANCHEZ
18             VEGA, and LERMA traveled together from Yuma, Arizona, to Elite
19             Ordnance Manufacturers, an FFL in Phoenix, Arizona, for the purpose of
20             purchasing a firearm at PALOMARES's direction and on FELIX-QUIROZ's
21             behalf.
22        YY. On or about November 10, 2018, LERMA initiated the purchase of a Barrett
23             rifle from Elite Ordnance Manufacturers. To obtain the fireann, LERMA
24             completed a Form 4473 in which she falsely represented that she was the
25             actual transferee and buyer of the firearm listed on the form, when in fact,
26             she was attempting to purchase the firearm at PALO MARES' s direction and
27             on FELIX-QUIROZ's behalf.
28
                                            - 13 -
     Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 14 of 32




 1          ZZ. On or about November 13, 2018, ESPARZA purchased a Glock pistol from
 2             C-A-L Ranch Stores, an FFL in Yuma, Arizona. To obtain the firearm,
 3             ESPARZA completed a Form 4473 in which he falsely represented that he
 4             was the actual transferee and buyer of the firearm listed on the form, when
 5             in fact, he purchased the firearm on FELIX-QUIROZ's behalf.
 6        AAA.On or about November 13, 2018, shortly after ESPARZA purchased a
 7             firearm from C-A-L Ranch Stores, FELIX-QUIROZ arrived at the store in
 8             his vehicle and pitked up ESPARZA.
 9        BBB. On or about November 16, 2018, SAMAYOA-VILLAREAL purchased a
10             Colt pistol from Jones & Jones, an FFL in Somerton, Arizona. To obtain the
11             firearm, SAMAVOA-VILLAREAL completed a Form 4473 in which he
12             falsely represented that he was the actual transferee and buyer of the firearm
13             listed on the form, when in fact, he purchased the firearm on FELIX-
14             QUIROZ's behalf.
15        CCC. On or about November 21, 2018, ESPARZA purchased a Glock pistol from
16             Jones & Jones, an FFL in Somerton, Arizona.          To obtain the firearm,
17             ESPARZA completed a Form 44 73 in which he falsely represented that he
18             was the actual transferee and buyer of the firearm listed on the form, when
19             in fact, he purchased the firearm on FELIX-QUIROZ's behalf.
20        DDD.On November 23, 2018, PALOMARES purchased an FN rifle from
21             Sprague's Sports, LLC, a FFL in Yuma, Arizona. To obtain the firearm,
22             PALOMARES completed a Form 4473 in which he falsely represented that
23             he was the actual buyer of the firearm listed on the form when, in fact, he
24             purchased the firearm on FELIX-QUIROZ's behalf.
25        EEE. On or about November 27, 2018, .SANCHEZ VEGA initiated the purchase
26             of an FN rifle from Sprague's Sports, LLC, a FFL in Yuma, Arizona. To
27             obtain the firearm, SANCHEZ VEGA completed a Form 4473 in which he
28
                                            - 14 -
     Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 15 of 32




 1             falsely represented that he was the actual transferee and buyer of the firearm,
 2             when in fact, he was purchasing the firearm at the direction of PALOMARES
 3             and on behalf of FELIX-QUIROZ.
 4         FFF. On or about November 29, 2018, SANCHEZ VEGA completed the purchase,
 5             initiated on November 27, 2018, of an FN rifle from Sprague's Sports, LLC.

 6             To obtain the firearm, SANCHEZ VEGA recertified that the information

 7             previously provided on the Form 4473, including his representation that he

 8             was the actual transferee and buyer of the firearm listed on the form,

 9             remained true, when in fact, he was purchased the firearm at the direction of

10             PALOMARES and on behalf of FELIX-QUIROZ.
11        GGG.On or about November 30, 2018, ESPARZA purchased a Colt pistol from

12             Jones & Jones, an FFL in Somerton, Arizona.           To obtain the firearm,

13             ESPARZA completed a Form 4473 in which he falsely represented that he

14             was the actual transferee and buyer of the firearm listed on the form, when
15             in fact, he purchased the firearm on FELIX-QUIROZ's behalf.

16        HRH.On or about November 30, 2018, JIMENEZ GASTELUM purchased a Colt.

17             rifle from Jones & Jones, an FFL in Somerton, Arizona 85350. To obtain the

18             firearm, JIMENEZ GASTELUM completed a Form 4473 in which he falsely

19             represented that he was the actual transferee and buyer of the firearm listed

20             on the form, when in fact, he purchased the firearm on FELIX-QUIROZ's

21             behalf.
22          III. On or about December 4, 2018, SAMAYOA-VILLAREAL purchased a

23             Glock pistol from C-A-L Ranch Stores, an FFL in Yuma, Arizona. To obtain

24             the firearm, SAMAVOA-VILLAREAL completed a Form 4473 in which he

25             falsely represented that he was the' actual transferee and buyer of the firearm

26             listed on the form, when in fact, he purchased the firearm on FELIX-

27             QUIROZ' s behalf.
28
                                            - 15 -
     Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 16 of 32




 1        JJJ.   On or about December 4, 2018, JIMENEZ GASTELUM purchased a Colt
 2               pistol from Jones & Jones, an FFL in Somerton, Arizona. To obtain the
 3               firearm, JIMENEZ GASTELUM completed a Form 4473 in which he falsely
 4               represented that he was the actual transferee and buyer of the firearm listed
 5               on the form, when in fact, he purchased'the firearm on FELIX-QUIROZ's
 6               behalf.
 7        KKK.On or about December 6, 2018, ESPARZA purchased a Glock pistol from
 8               Jones & Jones, an FFL in Somerton, Arizona.         To obtain the firearm,
 9               ESPARZA completed a Form 4473 in which he falsely represented that he
10               was the actual transferee and buyer of the firearm listed on the form, when
11               in fact, he purchased the firearm on FELIX-QUIROZ's behalf.
12      LLL.     On December 8, 2018, LERMA purchased a Glock pistol from Sportsman's
13               Warehouse, an FFL in Yuma, Arizona. To obtain the firearm, LERMA
14               completed a Form 4473 in which she falsely certified that she was the actual
15               transferee and buyer of the fireaim listed on the form, when in fact, she
16               purchased the firearm at PALOMARES's direction and on FELIX-
17               QUIROZ's behalf.
18      MMM. On December 13, 2018, PALOMARES contacted SANCHEZ VEGA and
19               asked him to purchase a firearm.
20        NNN.On or about December 15, 2018, GARCIA purchased a Colt pistol from
21               Jones & Jones, a federally licensed firearms dealer in Somerton, Arizona. To
22               obtain the firearm, GARCIA completed a Form 4473 in which he falsely
23               represented that he was the actual transferee and buyer of the firearm listed
24               on the form, when in fact, he purchased the firearm at FELIX-QUIROZ's or
25               PALOMARES's direction and on FELIX-QUIROZ's behalf.
26        000.0n or about December 22, 2018, ESPARZA purchased a Colt rifle from
                                      '
27               Jones & Jones, a federally licensed firearms dealer in Some1ion, Arizona. To
28
                                             - 16 -
      Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 17 of 32




 1                    obtain the firearm, ESPARZA completed a Form 44 73 in which he falsely
 2                    represented that he was the actual transferee and buyer of the firearm listed
 3                    on the form, when in fact, he purchased the firearm on FELIX-QUIROZ's
 4                    behalf.
 5             All in violation of Title 18, United States Code, 'Section 3 71.
 6
 7                                            COUNTS 2-30
 8                          False Statement During Purchase of a Firearm
 9
                                        (18 U.S.C. § 924(a)(l)(A))
               5.     Paragraphs 1-4 are incorporated here.
10
               6.     On or about the dates listed below, m the District of Arizona, JOSE
11
     RODRIGO FELIX-QUIROZ and SERGIO FELIX ESPARZA, JR., knowingly made a
12
                                       '
     false statement and representation to the federal firearms licensee ("FFL") listed below, an
13
     entity licensed under the provisions of Chapter 44 of Title 18, United States Code, with
14
     respect to information required by the provisions of Chapter 44 of Title 18, United States
15
     Code, to be kept in the records of the listed FFL, in that ESPARZA did execute a
16
     Department of Justice, Bureau of Alcohol, Tobacco, Firearms, and Explosives Form 4473,
17
     Firearms Transaction Record, to the effect that he was the actual buyer of the firearms
18
     indicated on the Form 4473, whereas in truth and in fact, FELIX-QUIROZ was the actual
19
     buyer; and to the effect that the residence address provided was his current residence
20
     address, whereas in truth and in fact, it was not:
21
22
        Count                Date                                     FFL
23
           2               7/10/18                  C-A-L Ranch Stores, Yuma, Arizona
24
           3               7/13/18                    Jones & Jones, Somerton, Arizona
25                                                                                '

           4               7/17/18                    Jones & Jones, Somerton, Arizona
26
           5               7/31/18                    Jones & Jones, Somerton, Arizona
27
           6                8/9/18                    Jones & Jones, Somerton, Arizona
28
                                                   - 17 -
          Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 18 of 32




 1         Count            Date                                    FFL

 2           7             8/11/18                  Jones & Jones, Somerton, Arizona

 3           8             8/18/18                  Jones & Jones, Somerton, Arizona

 4           9             8124118                  Jones & Jones, Somerton, Arizona
                                                                                        '   ~   "

 5           10            8127/18                  Jones & Jones, Somerton, Arizona
             11            8130/18                  Jones & Jones, Somerton, Arizona
 6
             12            9/5/18                  C-A-L Ranch Stores, Yuma, Arizona
 7
             13            9/11/18                  Jones & Jones, Somerton, Arizona
 8
             14            9113118                 C-A-L Ranch Stores, Yuma, Arizona
 9
             15            9/13/18                  Jones & Jones, Somerton, Arizona
10
             16            9/28118                  Jones & Jones, Somerton, Arizona·
11
             17            1015/18                        SuperPawn, Yuma, Arizona
12
             18           10/22118                  Jones & Jones, Somerton, Arizona
13
             19           10124/18                 C-A-L Ranch Stores, Yuma, Arizona
14
             20           10125/18                  Jones & Jones, Somerton, Arizona
15
             21           10130/18                 C-A-L Ranch Stores, Yuma, Arizona
16
             22            11/1118                  Jones & Jones, Somerton, Arizona
17           23            11/3/18                  Jones & Jones, Somerton, Arizona
18           24           11/10/18                        SuperPawn, Yuma, Arizona
19           25           11/10/18                  Jones & Jones, Somerton, Arizona
20           26           11113/18                C-A-L Ranch Stores, Yuma, Arizona
21           27           11/21/18                  Jones & Jones, Somerton, Arizona
22           28           11/30/18                  Jones & Jones, Somerton, Arizona
23           29            1216/18                  Jones & Jones, Somerton, Arizona

24           30           12/22/18                  Jones & Jones, Somerton, Arizona

25            All in violation of Title 18, United States Code, Section 924(a)(l)(A).
26   II
27   II
28
                                                 - 18 -
      Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 19 of 32




 1                                           COUNT 31
 2                        False Statement During Purchase of a Firearm
 3                                    (18 U.S.C. § 924(a)(l)(A))
            7.     Paragraphs 1-4 are incorporated here.
 4
            8.     On or about November 23, 2018, in the District of Arizona, JOSE RODRIGO
 5
     FELIX-QUIROZ and RAFAEL PALOMARES, JR., knowingly made a false statement
 6
     and representation to Sprague's Sports, LLC, Yuma, Arizona, an entity licensed under the
 7
     provisions of Chapter 44 of Title 18, United States Code, with respect to information
 8
     required by the provisions of Chapter 44 of Title 18, United States Code, to be kept in the
 9
     records of the listed FFL, in that PALOMARES did execute a Department of Justice,
10
     Bureau of Alcohol, Tobacco, Firearms, and Explosives Form 4473, Firearms Transaction
11
     Record, to the effect that he was the actual buyer of the firearm indicated on the Form 4473,
12
     whereas in truth and in fact, FELIX-QUIROZ was the actual buyer.
13
            All in violation of Title 18, United States Code, Section 924(a)(l)(A).
14
15
                                          COUNTS 32-44
16
                         False Statement During Purchase of a Firearm
17
                                    (18 U.S.C. § 924(a)(l)(A))
18
            9.     Paragraphs 1-4 are incorporated here.
19
            10.    On or about the dates listed below, in the District of Arizona, JOSE
20
     RODRIGO FELIX-QUIROZ and RODRIGO SAMAYOA-VILLAREAL, knowingly
21
     made a false statement and representation to the federal firearms licensee ("FFL") listed
22
     below, an entity licensed under the provisions of Chapter 44 of Title 18, United States
23
     Code, with respect to information required by the provisions of Chapter 44 of Title 18,
24
     United States Code, to be kept in the records of the listed FFL, in that SAMAYOA.:.
25
     VILLAREAL did execute a Department of Justice, Bureau of Alcohol, Tobacco, Firearms,
26
     and Explosives Form 4473, Firearms Transaction Record, to the effect that he was the
27
     actual buyer of the firearms indicated on the Form 44 73, whereas in truth and in fact,
28
                                                - 19 ~
       Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 20 of 32




 1   . FELIX-QUIROZ was the actual buyer; and to the effect that the residence address provided
 2   was his current residence address, whereas in truth and in fact, it was not:
 3
 4       Count            Date                                    FFL

 5         32            6/16/18                   Jones & Jones, Somerton, Arizona

 6         33             8/8/18                 C-A-L Ranch Stores, Yuma, Arizona

 7         34            8/22/18                 C-A.:.L Ranch Stores, Yuma, Arizona

 8         35            8/23/18                   Jones & Jones, Somerton, Arizona
           36            8/29/18                  Jones & Jones, Somerton, Arizona
 9
           37             9/8/18                 C-A-L Ranch Stores, Yuma, Arizona
IO
           38            9/12/18                  Jones & Jones, Somerton, Ariz~na
11
           39            9/18/18                  Jones & Jones, Somerton, Arizona
12                                                           .
           40           10/25/18                  Jones & Jones, Somerton, Arizona
13
           41           10/30/18                 C-A-L Ranch Stores, Yuma, Arizona
14
           42            11/7/18                  Jones & Jones, Somerton, Arizona
15
           43           11/16/18                  Jones & Jones, Somerton, Arizona
16
           44            12/4/18                 C-A-L Ranch Stores, Yuma, Arizona
17
            All in violation of Title 18, United States Code, Section 924(a)(l)(A).
18
19
                                          COUNTS 45-47
20
                         False Statement During Purchase of a Firearm
21                                   (18 U.S.C. § 924(a)(l)(A))
22          11.    Paragraphs 1-4 are incorporated here.
23          12.    On or about the dates listed below, in the District of Arizona, JOSE
24   RODRIGO FELIX-QUIROZ and ALEJANDRO JIMENEZ GASTELUM, knowingly
25   made a false statement and representation to the federal firearms licensee ("FFL") listed
26   below, an entity licensed under the provisions of Chapter 44 of Title 18, United States
27   Code, with respect to information required by the provisions of Chapter 44 of Title 18,
28
                                                - 20 -
      Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 21 of 32




 1   United States Code, to be kept in the records of the listed FPL, in that JIMENEZ
 2   GASTELUM did execute a Department of Justice, Bureau of Alcohol, Tobacco, Firearms,
 3   and Explosives Form 4473, Firearms Transaction Record, to the effect that he was the
 4   actual buyer of the firearms indicated on the Form 4473, whereas in truth and in fact,
 5   FELIX-QUIROZ was the actual buyer:
 6
 7      Count             Date                                    FFL

 8        45             11/5/18                 C-A-L Ranch Stores, Yuma, Arizona

 9        46            11/30/18                   Jones & Jones, Somerton, Arizona

10        47             12/4/18                   Jones & Jones,· Somerton, Arizona             *


11          All in violation of Title 18, United States Code, Section 924(a)(l)(A).

12
13                                        COUNTS 48-54

14                       False Statement During Purchase of a Firearm
                                      (18 U.S.C. § 924(a)(l)(A))
15
            13.    Paragraphs 1-4 are incorporated here.
16
            14.    On or about the dates listed below, in the District of Arizona, JOSE
17
     RODRIGO FELIX-QUIROZ, RAFAEL PALOMARES, JR., and DANIEL LANGSTAFF
18
     MIRAZO, knowingly made a false statement and representation to the federal firearms
19
     licensee ("FPL") listed below, an entity licensed under the provisions of Chapter 44 of Title
20
     18, United States Code, with respect to information required by the provisions of Chapter
21
     44 of Title 18, United States Code, to be kept in the records of the listed FPL, in that
22
     MIRAZO did execute a Department of Justice, Bureau of Alcohol, Tobacco, Firearms, and
23
     Explosives Form 4473, Firearms Transaction Record, to the effect that he was the actual
24
     buyer of the firemms indicated on the Form 44 73, whereas in truth and in fact, FELIX-
25
     QUIROZ was the actual buyer:
26
27
28
                                                - 21 -
      Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 22 of 32




 1      Count              Date                                    FFL
 2         48            5/24/18                 Sprague's Sports, LLC, Yuma, Arizona

 3        49             7127 /18                Sprague's Sp01is, LLC, Yuma, Arizona

 4        50              8/1/18                   Jones & Jones, Somerton, Arizona

 5        51              8/3/18                   Jones & Jones, Somerton, Arizona
          52             8/31/18                Sprague's Sports, LLC, Yuma,'Arizona
 6
          53             9/22/18                Sprague's Sports, LLC, Yuma, Arizona
 7
          54             10/3/18                Sprague's Sports, LLC, Yuma, Arizona
 8
            All in violation of Title 18, United States Code, Section 924(a)(l)(A).
 9
10
                                           COUNTS 55-56
11
12
                          False Statement During Purchase of a Firearm
                                        (18 U.S.C. § 924(a)(l)(A))
13
            15.    Paragraphs 1-4 are incorporated here.
14
            16.    On or about the dates listed below, in the District of Arizona, JOSE
15
     RODRIGO        FELIX-QUIROZ,        RAFAEL          PALOMARES,       JR.,    and   MOISES
16
     GUADALUPE GARCIA, JR., knowingly made a false statement and representation to the
17
     federal firearms licensee ("FFL") listed below, an entity licensed under the provisions of
18
     Chapter 44 of Title 18, United States Code, with respect to information required by the
19
     provisions of Chapter 44 of Title 18, United States Code, to be kept in the records of the
20
     listed FFL, in that GARCIA did execute a Department of Justice, Bureau of Alcohol,
21
     Tobacco, Firearms, and Explosives Form 4473, Firearms Transaction Record, to the effect
22
     that he was the actual buyer of the firearms indicated on the Form 44 73, whereas in truth
23
     and in fact, FELIX-QUIROZ was the actual buyer; and to the effect that the residence
24
     address provided was his current residence address, whereas in truth and in fact, it was not:
25
26
27                                                 Jones & Jones, Somerton, Arizona
28
                                                - 22 -
      Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 23 of 32




 3          All in violation of Title 18, United States Code, Section 924(a)(l)(A).
 4
 5                                           COUNT57
 6                        False Statement During Purchase of a Firearm
                                      (18 U.S.C. § 924(a)(l)(A))
 7
            17.    Paragraphs 1-4 are incorporated here.
 8
            18.    On or about November 29, 2018, in the District of Arizona, JOSE RODRIGO
 9
     FELIX-QUIROZ, RAFAEL PALOMARES, JR., and JESUS SANCHEZ VEGA,
10
     knowingly made a false statement and representation to Sprague's Sports, LLC, an entity
11
     licensed under the provisions of Chapter 44 of Title 18, United States Code, with respect
12
     to information required by the provisions of Chapter 44 of Title 18, United States Code, to
13
     be kept in the records of the listed FFL, in that SANCHEZ VEGA did execute a Department
14
     of Justice, Bureau of Alcohol, Tobacco, Firearms, and Explosives Form 4473, Firearms
15
     Transaction Record, to the effect that he was the actual buyer of the firearm indicated on
16
     the Form 4473, whereas in truth and in fact, FELIX-QUIROZ was the actual buyer.
17
            All in violation of Title 18, United States Code, Section 924(a)(l)(A).
18
19
                                          COUNTS 58-59
20
                         False Statement During Purchase of a Firearm
21
                                     (18 U.S.C. § 924(a)(l)(A))
22          19.    Paragraphs 1-4 are incorporated here.
23          20.    On or about the dates listed below, in the District of Arizona, JOSE
24   RODRIGO FELIX-QUIROZ, RAFAEL PALOMARES, JR., and MAILA MARGARITA
25   LERMA, knowingly made a false statement and representation to the federal firearms
26   licensee ("FFL") listed below, an entity licensed under the provisions of Chapter 44 of Title
27   18, United States Code, with respect to information required by the provisions of Chapter
28
                                                - 23 -
      Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 24 of 32




 1   44 of Title 18, United States Code, to be kept in the records of the listed FFL, in that
 2   LERMA did execute a Department of Justice, Bureau of Alcohol, Tobacco, Firearms, and
 3   Explosives Form 4473, Firearms Transaction Record, to the effect that she was the actual
 4   buyer of the firearms indicated on the Form 44 73, whereas in truth and in fact, FELIX-
 5   QUIROZ was the actual buyer:
 6
 7     Count            Date                                    FFL

         58            11110/18          Elite Ordnap.ce Manufacturers, Phoenix, Arizona
 8
         59            12/8/18                Sportsman's Warehouse, Yuma, Arizona
 9
10         All in violation of Title 18, United States Code, Section 924(a)(l)(A).

11

12                                         COUNT60

13                    Possession of Ammunition by Nonimmigrant Alien
                                  (18 U.S.C. §§ 922(g)(5)(B))
14
           21.    On or about December 27, 2018, in the District of Arizona, JOSE RODRIGO
15
     FELIX-QUIROZ, then being an alien admitted to the United States under a nonimmigrant
16
     visa, did knowingly possess in and affecting interstate commerce ammunition, that is:
17
     Winchester 7.62 x 51 mm ammunition; Aguila 7.62 x 51 mm ammunition; Federal 7.62 x
18
     51 mm ammunition; American Eagle 7. 62 x 51 mm ammunition; American Eagle 5. 56 mm
19
     ammunition; American Eagle .223 caliber ammunition; Sellier & Bellot .45 caliber
20
     ammunition; Magtech .40 caliber ammunition; Remington 9 mm Luger ammunition;
21
     Magtech 9 mm Luger ammunition; Aguila 9 mm Luger ammunition; and Fiocchi .3 8
22
     Superauto caliber ammunition.
23
           In violation of Title 18, United States Code, Sections 922(g)(5)(B) and 924(a)(2).
24
25
26
27
28
                                              - 24 -
      Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 25 of 32




 1                                           COUNT 61

 2                         Export of Defense Articles without a License
                         (22 C.F.R. § 127.l(a)(l) and 22 U.S.C. § 2778(c))
 3
            22.    Paragraphs 1-4 are incorporated here.
 4
            23.    On a date and time unknown to the grand jury, but no earlier than August 27,
 5
     2018 and no later than January 15, 2019, in the District of Arizona, the defendants JOSE
 6
     RODRIGO FELIX-QUIROZ and SERGIO FELIX ESPARZA, JR. knowingly and
 7
     willfully exported and caused to be exported and attempted to export from the United States
 8
     to Mexico a defense article, that is one Colt M4, 5.56 millimeter rifle, serial number
 9
     LE573474, which was designated as a Category I defense article on the United States
10
     Munitions List, without having first obtained from the Department of State a license for
11
     such export or written authorization for such export.
12
            In violation of Title 22, United States Code, Sections 2778(b)(2) and 2778(c), and
13
     Title 22, Code of Federal Regulations, Sections 121.1, 122.1 123.1, 127.1, and 127.3.
14
15
                                            COUNT62
16
                          Export of Defense Articles without a License
17                      (22 C.F.R. § 127.l(a)(l) and 22 U.S.C. § 2778(c))
18          24.    Paragraphs 1-4 are incorporated here.
19          25.    On a date and time unknown to the grand jury, but no earlier than August 24,
20   2018 and no later than November 9, 2018, in the District of Arizona, the defendants JOSE
21   RODRIGO FELIX-QUIROZ and SERGIO FELIX ESPARZA, JR. knowingly and
22   willfully exported and caused to be exported and attempted to export from the United States
23   to Mexico a defense article, that is one Colt M4, 5.56 millimeter rifle, serial number
24   CRO 11901, which was designated as a Category I defense article on the United States
25   Munitions List, without having first obtained from the Department of State a license for
26   such export or written authorization for such export.
27          In violation of Title 22, United States Code, Sections 2778(b )(2) and 2778( c), and
28
                                                - 25 -
      Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 26 of 32




 1   Title 22, Code of Federal Regulations, Sections 121.1, 122.1 123.1, 127.1, and 127.3.

 2
                                                COUNT 63
 3
 4                       Conspiracy to Export Defense Articles without a License
                            (22 C.F.R. § 127.l(a)(4) and 22 U.S.C. § 2778(c))
 5
 6          26.         Paragraphs 1-4 are incorporated here.
 7          27.         From a time unknown to the Grand Jury, but not later than April 2012, and

 8   continuing until at least December 27, 2018, in the District of ARIZONA and elsewhere,

 9   the defendants, JOSE RODRIGO FELIX-QUIROZ, SERGIO FELIX ESPARZA, JR.,

10   RAFAEL            PALOMARES,       JR.,   RODRIGO       SAMAYOA-VILLAREAL,         DANIEL

11   LANGSTAFF MIRAZO, MOISES GUADALUPE GARCIA, JR., JESUS SANCHEZ

12   VEGA, and MAILA MARGARITA LERMA did knowingly and willfully and

13   intentionally combine, conspire, confederate, and agree with each other and others both

14   known and unknown to the Grand Jury to export, and cause the export from the United

15   States the following defense articles:
16                a.       Glock Model 17 Gen 5, 9 mm pistol, SN BGFH783

17                b.       Glock Model 19X, 9 mm pistol, SN BGYV512

18                c.       Glock Model 19 Gen 5, 9 mm pistol SN BEPB248

19                d.       Colt Model 02991, .38 Super caliber pistol, SN 2938222

20                e.       Glock Model 17 Gen 5, 9 mm pistol, SN BGTL393

21                f.       Glock Model 19X, 9 mm pistol, SN BHNE794

22                g.       Colt Model LE6920, 5.56 mm rifle, SN LE573709

23                h.       Colt Model LE6920, 5.56 mm rifle, SN LE575456

24                1.       Glock Model 17 Gen 5, 9 mm pistol, SN BGEY246

25                J.       Glock Model 17, 9 mm pistol, SN ADDB889

26                k.       Glock Model 17 Gen 5, 9 mm pistol, SN BGEY714

27                1.       Colt Model LE6920-R, 5.56 mm rifle, SN CROl 1901

28
                                                    - 26 -
      Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 27 of 32




  1          m.    Colt Model LE6960CCU, 5.56 mm rifle, SN LE573474

 2           n.    Colt Model LE6920, 5.56 mm rifle, SN LE573300

 3           0.    Glock Model 17 Gen 5, 9 mm pistol, SN BGEY256

 4           p.    Glock Model 42, .380 caliber pistol, SN ACYD737

 5           q.    Glock Model 17, 9 mm pistol, SN BGTS583

 6           r.    Glock Model 17 Gen 5, 9 mm pistol, SN BGTS582

 7           s.    IWI Model Galil Ace, .308 caliber rifle, SN GOOl 1426

 8           t.    Glock Model 17~ 9 mm pistol, SN ADDB866

 9           u.    Glock Model 17 Gen 5, 9 mm pistol, SN BGEY255

10           v.    Colt Model 02991, .3 8 Super caliber pistol, SN 293 8069

11           w.    Springfield Armory Model XD9, 9 mm pistol, SN GM854503

12           x.    Colt Model 02071 ELC2, .3 8 Super caliber pistol, SN ELCEN 11062

13           y.    Glock Model l 9X, 9 mm pistol, SN BHWUl 43

14           z.    Glock Model 17 Gen 5, 9 mm pistol, SN BGTF589

15           aa.   Glock Model 17 Gen 5, 9 mm pistol, SNBGTS581

16           bb.   Glock Model 19X, 9 mm pistol, SN BHWUl 44

17           cc.   Glock Model 17, 9 1mn pistol, SN ADDB770.

18           dd.   Colt Model 4540XSE, .3 8 Super caliber pistol, SN CU06025E

19           ee.   Century Arms Draco, 7 .62 mm pistol, SN DB-8722-18

20           ff.   Colt Model LE6920-0EM1, 5.56 mm rifle, SN CR212673

21           gg.   Glock Model 17, 9 mm pistol, SN ADDB736
.22          hh.   Glock Model 19X, 9 mm pistol, SN BKCC872

23           11.   Smith & Wesson Model SD9VE, 9 mm pistol, SN FZC7 526

24           JJ.   Colt Model LE6920-0EM1, 5.56 mm rifle, SN CR212622

25           kk.   Ban-ett Model 82Al, .50 BMG caliber rifle, SN AA007976

26           11.   Glock Model 19X pistol, 9 mm pistol, SN BHNE790

27           mm.   Colt Model 05073GCL, .38 Super caliber pistol, SN GV002083

28
                                           - 27 -
      Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 28 of 32




 1             nn.     Glock Model 19X, 9 mm pistol, SN BKHK942
 2             oo.    FN Model SCAR l 7S, .308 caliber rifle, SN HC62639
 3             pp.    FN Model M249S, 5.56 caliber rifle, SN M249SA07587
 4             qq.    Colt Model 02071ELC2191 l, .38 Super caliber pistol, SN ELCEN10283
 5             rr.    Colt Model LE6920-0EM1, 5.56 mm rifle, SN CR213112
 6             ss.    Glock Model 17, 9 mm pistol, SN ADDB727
 7             tt.    Colt Model 05073GCL, .38 Super caliber pistol, SN 8V002244
 8             uu.    Glock Model 19X, 9 mm pistol, SN BKHT732
 9             vv.    Colt Model LE6920, 5.56 mm rifle, SN CR008564
10             ww.    Glock Model 17 Gen 4, 9 mm pistol, SN BBDR050
11             xx.    Glock Model 17 Gen 4 MOS, 9 mm pistol, SN BFSC773
12             yy.    Glock Model 17 Gen 4, 9 mm pistol, SN BEGM837
13             zz.    Century Arms Model LlAl, .308 caliber rifle, SN 100472
14             aaa.   Glock Model 19 Gen 5, 9 mm pistol, SN BGVAl 17
15             bbb.   Colt Model M4, 5.56 mm rifle, SN CR004616
16             ccc.   IWI Model Galil Ace, .308 caliber rifle, SN G0010135
17             ddd.   Barrett Model M82Al, .50 BMG caliber rifle, SN AA006943
18             eee.   Inland Model 1919A4, .308 caliber rifle, SN AZ0014 with a tripod
19   and other defense articles known and unknown to the grand jury which were, at the time
20   of the conduct described herein, designated as a defense articles in Category I of the United
21   States Munitions List, without having first obtained from the Department of State a license
22   for such export or written authorization for such export.
23          In violation of Title 22, United States Code, Sections 2778(b )(2) and 2778( c); and
24   Title 22, Code of Federal Regulations, Sections 121.1, 122.1 123.1, 127.1, and 127.3.
25
26                               FORFEITURE ALLEGATION
27          The Grand Jury realleges and incorporates the allegations of Counts 1-64 of this
28
                                                - 28 -
      Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 29 of 32




 1   Indictment, which are incorporated by reference as though fully set forth herein.
 2          Pursuant to Title 18 United States Code, Sections 924(d) and 981, Title 21, United
 3   States Code, Section 853, and Title 28, United States Code, Section 2461(c), and upon
 4   conviction of the offenses alleged in Counts 1-64 of this Indictment, the defendants shall
 5   forfeit to the United States of America all right, title, and interest in (a) any property
 6   constituting, or derived from, any proceeds the persons obtained, directly or indirectly, as
 7   the result of the offense, and (b) any property used, or intended to be used, in any manner
 8   or part, to commit, or to facilitate the commission of such offense, including, but not limited
 9   to the following involved and used in the offense:
10      •   Glock Model 17 Gen 5, 9 mm pistol, SN BGFH783
11      •   Glock Model 19X, 9 mm pistol, SN BGYV512
12      •   Glock Model 19 Gen 5, 9 mm pistol SN BEPB248
13      •   Colt Model 02991, .3 8 Super caliber pistol, SN 293 8222
14      •   Glock Model 17 Gen 5, 9 mm pistol, SN BGTL393
15      •   Glock Model 19X, 9 mm pistol, SN BHNE794
16      •   Colt Model LE6920, 5.56 mm rifle, SN LE573709
17      •   Colt Model LE6920, 5.56 mm rifle, SN LE575456
18      •   Glock Model 17 Gen 5, 9 mm pistol, SN BGEY246
19      •   Glock Model 17, 9 mm pistol, SN ADDB889
20      •   Glock Model 17 Gen 5, 9 mm pistol, SN BGEY714
21      •   Colt Model LE6920-R, 5.56 mm rifle, SN CROl 1901
22      •   Colt Model LE6960CCU, 5.56 mm rifle, SN LE573474
23      •   Colt Model LE6920, 5.56 mm rifle, SN LE573300
24      •   Glock Model 17 Gen 5, 9 mm pistol, SN BGEY256
25      •   Glock Model 42, .380 caliber pistol, SN ACYD737
26      •   Glock Model 17, 9 mm pistol, SN BGTS583
27      •   Glock Model 17 Gen 5, 9 mm pistol, SN BGTS582
28
                                                 - 29 -
     Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 30 of 32




 1    •   IWI Model Galil Ace, .308 caliber rifle, SN GOOl 1426
 2    •   Glock Model 17, 9 mm pistol, SN ADDB866
 3    •   Glock Model 17 Gen 5, 9 mm pistol, SN BGEY255
 4    •   Colt Model 02991, .38 Super caliber pistol, SN 2938069
 5    •   Springfield Armory Model XD9, 9 mm pistol, SN GM854503
 6    •   Colt Model 02071 ELC2, .3 8 Super caliber pistol, SN ELCEN 11062
 7    •   Glock Model 19X, 9 mm pistol, SN BHWU143
 8    •   Glock Model 17 Gen 5, 9 mm pistol, SN BGTF589
 9    •   Glock Model 17 Gen 5, 9 mm pistol, SN BGTS581
10    •   Glock Model 19X, 9 mm pistol, SN BHWU144
11    •   Glock Model 17, 9 mm pistol, SN ADDB770
12    •   Colt Model 4540XSE, .38 Super caliber pistol, SN CU06025E
13    •   Century Arms Draco, 7.62 mm pistol, SN DB-8722-18
14    •   Colt Model LE6920-0EM1, 5.56 mm rifle, SN CR212673
15    •   Glock Model 17, 9 mm pistol, SN ADDB736
16    •   Glock Model 19X, 9 mm pistol, SN BKCC872
17    •   Smith & Wesson Model SD9VE, 9 mm pistol, SN FZC7526
18    •   Colt Model LE6920-0EM1, 5.56 mm rifle, SN CR212622
19    •   Barrett Model 82Al, .50 BMG caliber rifle, SN AA007976
20    •   Glock Model l 9X pistol, 9 mm pistol, SN BHNE790
21    •   Colt Model 05073GCL, .38 Super caliber pistol, SN GV002083
22    •   Glock Model 19X, 9 mm pistol, SN BKHK942
23    •   FN Model SCAR l 7S, .308 caliber rifle, SN HC62639
24    •   FN Model M249S, 5.56 caliber rifle, SN M249SA07587
25    •   Colt Model 02071ELC21911, .38 Super caliber pistol, SN ELCEN10283
26    •   Colt Model LE6920-0EM1, 5.56 mm rifle, SN CR213l12
27    •   Glock Model 17, 9 mm pistol, SN ADDB727
28
                                            - 30 -
      Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 31 of 32




 1      •   Colt Model 05073GCL, .38 Super caliber pistol, SN 8V002244
 2      •   Glock Model 19X, 9 mm pistol, SN BKHT732
 3      •   Colt Model LE6920, 5.56 mm rifle, SN CR008564
 4      •   Glock Model 17 Gen 4, 9 mm pistol, SN BBDR050
 5      •   Glock Model 17 Gen 4 MOS, 9 mm pistol, SN BFSC773
 6      •   Glock Model 17 Gen 4, 9 mm pistol, SN BEGM837
 7      •   Century Arms Model LlAl, .308 caliber rifle, SN 100472
 8      •   Glock Model 19 Gen 5, 9 mm pistol, SN BGVAll 7
 9      •   Colt Model M4, 5.56 mm rifle, SN CR004616
10      •   IWI Model Galil Ace, .308 caliber rifle, SN G0010135
11      •   Barrett Model M82Al, .50 BMG caliber rifle, SN AA006943
12      •   Inland Model 1919A4, .308 caliber rifle, SN AZ0014 with a tripod
13      •   500 rounds of Winchester 7.62 x 51 mm ammunition
14      •   140 rounds of Aguila 7 .62 x 51 mm ammunition
15      •   180 rounds of Federal 7.62 x 51 mm ammunition
16      •   120 rounds of American Eagle 7.62 x 51 mm ammunition
17      •   180 rounds of American Eagle 5.56 mm ammunition
18      •   140 rounds of American Eagle .223 caliber ammunition
19      •   50 rounds of Sellier & Bellot .45 caliber ammunition
20      •   250 rounds of Magtech .40 caliber ammunition
21      •   50 round of Remington brand 9 mm Luger ammunition
22      •   100 rounds of Magtech brand 9mm Luger ammunition
23      •   50 rounds Aguila brand 9mm Luger ammunition
24      •   200 rounds ofFiocchi .38 Superauto caliber ammunition
25
26          If any of the above-described forfeitable property, as a result of any act or omission
27   of the defendant(s):
28
                                                - 31 -
      Case 2:19-cr-00089-JJT Document 26 Filed 04/30/19 Page 32 of 32




 1          ( 1) cannot be located upon the exercise of µue diligence,
 2          (2) has been transferred or sold to, or deposited with, a third party,
 3          (3) has been placed beyond the jurisdiction of the court,
 4          (4) has been substantially diminished in value, or
 5          ( 5) has been commingled with other property which cannot be divided without
 6          difficulty,
 7   it is the intent of the United States to seek forfeiture of any other property of said
 8   defendant(s) up to the value of the above-described forfeitable property, pursuant to Title
 9   21, United States Code, Section 853(p).
IO          All in accordance with Title 18, United States Code, Sections 924(d) and 981, Title
11   21, United States Code, Section 853, Title 28, United States Code, Section 2461(c), and
12   Rule 32.2, Federal Rules of Criminal Procedure.
13
                                                A TRUE BILL
14
15
                                                      /S/
16                                              FOREPERSON OF THE GRAND JURY
                                                Date: April 30, 2019
17
18   ELIZABETH A. STRANGE
     First Assistant United States Attorney
19   District of Arizona
20
21         /S/
     CAITLIN NOEL
22   MELISSA KARLEN
     Assistant U.S. Attorneys
23
24
           /S/
25   NATHAN CHARLES
     Trial Attorney,
26   U.S. Department of Justice,
     Nationa Security Division,
27   Counterintelligence and Export Control Section
28
                                                 - 32 -
